Citation Nr: 1042609	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for another innocently 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a higher initial evaluation for 
schizoaffective disorder, currently rated as 30 percent disabling 
prior to June 9, 2010, and 50 percent thereafter.  




WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and June 2010 RO rating decisions.  

In March 2007, the Veteran testified from the RO by way of a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The Board remanded the case to the RO in July 2007 for additional 
development of the record.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.

In light of this holding and the fact that the Veteran also has 
been diagnosed with both schizoaffective disorder and PTSD, the 
issue will be recharacterized in the remand below as a higher 
initial evaluation for a psychiatric disorder, to include 
schizoaffective disorder and PTSD.  

The issues of service connection for eye problems 
secondary to diabetes, service connection for left foot 
disability, bilateral knee disability, ankle disability, 
skin disability of his hands, and teeth problems have been 
raised by the record in a February 2008 statement, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The issue of a higher initial evaluation for the service-
connected psychiatric disability is addressed in the REMAND 
portion of this document and is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

The currently demonstrated PTSD is shown as likely as not to be 
due to documented stressors he experienced during his period of 
active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.


II.  Entitlement to service connection for PTSD

A. Legal Criteria 

Service connection will be granted for disability resulting from 
injury suffered or disease contracted during active service, or 
for aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.   38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) 
(DSM IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  ) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3)(effective July 13, 2010).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


B.  Analysis

The Veteran asserts that he currently suffers from PTSD due to 
stressors experienced as a prison guard.  He reports being 
subjected to ongoing physical and verbal abuse and involved in 
numerous altercations with inmates who tried to kill him.    

The medical evidence of record establishes that the Veteran has 
been diagnosed as having PTSD by a VA psychiatrist.  

The medical evidence also establishes a link between the 
Veteran's symptoms and his in-service stressors.  The June 2010 
VA psychiatrist opined that the Veteran's PTSD was due to his 
military experiences.  Specifically, the psychiatrist noted 
events when inmates attacked and tried to kill the Veteran.  

A private psychiatrist in June 2005 stated that the Veteran had 
been experiencing recurrent dreams about his traumatic 
experiences while working as a prison guard in service.  

Regulations involving PTSD, that became effective July 13, 2010, 
state that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

Here, the VA psychiatrist confirmed that the claimed stressors 
that involved working as a prison guard were adequate to support 
a diagnosis of PTSD.  The Veteran's symptoms, including recurrent 
dreams of working as a prison guard, are related to the claimed 
stressors.  

Also, the Veteran's stressors of working as a prison guard are 
consistent with the record.  Namely, the Veteran's personnel file 
shows that he worked as a cell block guard from February 1970 to 
July 1970.  For these reasons and because there is no clear and 
convincing evidence that contradicts the Veteran's claim, the 
Veteran's lay testimony alone establishes the occurrence of the 
claimed in-service stressor.  

Based on a review of the entire record, the Board finds the 
evidence to be in relative in equipoise in showing that the 
Veteran currently suffers from PTSD due to a stressor event that 
as likely as not happened during his period of active service.  

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert, 1 Vet. App. at 53 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

In the July 2007 remand, the Board requested that all recent VA 
treatment records be obtained.  

A review of the claims file shows that recent VA treatment 
records are not on file.  Specifically, the Veteran testified at 
the March 2007 hearing about ongoing treatment at the Lebanon VA 
Medical Center and the clinic at Camp Hill, but the most recent 
treatment records included in the file are dated in June 2005.  

The lack of action in this matter constitutes a procedural defect 
requiring a further remand, particularly in view of the prior 
request on remand.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998); 38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

The Court has held that a total compensation rating based upon 
individual unemployability (TDIU) is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for the psychiatric disorder 
includes a claim for a TDIU rating.

The Veteran reported at the June 2010 VA examination that he had 
been unemployed for the last ten years and was currently in 
receipt of Social Security Administration (SSA) disability 
benefits because of psychiatric disability.   

Such factors affecting the Veteran's employment status raises the 
issue of 4.16(b) for a psychiatric disability.  In light of the 
medical evidence of record, the Board determines that development 
and adjudication of the TDIU claim is essential to avoid 
potential prejudice to the Veteran.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to obtain any medical records pertinent to 
the issue, including VA treatment records 
from Lebanon VA Medical Center and the 
clinic at Camp Hill.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  

2.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the claim 
for a TDIU rating.

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit to substantiate 
entitlement to a TDIU and what VA will do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  After all indicated development has 
been completed to the extent possible, the 
RO should readjudicate the Veteran's claims 
in light of all the evidence of record.  If 
any benefits sought on appeal remain 
denied, the Veteran and any representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


